Case 4:18-cv-11062-MGM Document 25 Filed 01/04/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION
NO. 18-11062-MGM
JAMES HOWARTH,
Plaintiff,
VS.
WOODS HOLE, MARTHA’S VINEYARD &

NANTUCKET STEAMSHIP AUTHORITY,
Defendant.

STIPULATION OF DISMISSAL
Now come the Parties, in the above entitled action, by their attorneys, and
hereby stipulate pursuant to Rule 41(a)(1)(A)(Gi) of the Federal Rules of Civil
Procedure, that the above entitled action be dismissed with prejudice and without

interest, costs or attorneys’ fees, and with all rights of appeal waived.

 

 

 

| For the Plaintiff, | For the Defendant,
By his attorneys, By its attorneys,
Law Offices of Christopher Hug, P.C. CLINTON & MUZYKA, P.C.
“/s/_Christopher N. Hug __” “/s/__ Thomas J. Muzyka ”
Christopher N. Hug Thomas J. Muzyka
BBO NO: 546960 BBO NO: 365540
21 Merchant’s Row, Third Floor 88 Black Falcon Avenue, Suite 200
Boston, MA 02109 Boston, MA 02210
a Tel: (617) 723-9165
(617) pet 0400 Fax: (617) 720-3489
hug873(@msn.com . = 1
re Email: tmuzyka(@clinmuzyka.com

 

 

 

 
Case 4:18-cv-11062-MGM Document 25 Filed 01/04/19 Page 2 of 2

2
CERTIFICATE OF SERVICE
Pursuant to Local Rule 5.2, I hereby certify that the above document filed
through the ECF system will be sent electronically to the registered participants as

identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to
those indicated as non-registered participants on January 4, 2019.

/s/Thomas J. Muzvka
